Citation Nr: 1628117	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected dermatitis.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for hyperlipidemia.

5. Entitlement to service connection for severe obstructive sleep apnea.

6. Entitlement to service connection for ischemic heart disease (IHD).

7. Entitlement to service connection for B-cell leukemia, claimed as a skin condition.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arterial hypertension, claimed as high blood pressure and hypertensive cardiovascular.

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acute renal failure, claimed as renal disease, glomerulonephritis, and end stage renal disease with kidney transplant.

10. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hysterical neurosis, dissociative type, claimed as a nervous condition, generalized anxiety disorder, and major depressive disorder.

11. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

12. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active service from November 1969 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.


FINDING OF FACT

On July 1, 2016, VA was notified that the Veteran died in June 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2015); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


